Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 1 of 7




                    EXHIBIT A




                             -2-
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 2 of 7
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 3 of 7
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 4 of 7
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 5 of 7
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 6 of 7
Case 1:20-cv-00094-WLS Document 14-1 Filed 10/30/20 Page 7 of 7
